Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Provectus Pharmaceuticals, Inc. Knoxville, Tennessee We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statementof our report dated March 31, 2010, relating to the consolidated financial statements ofProvectus Pharmaceuticals, Inc.appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO Seidman, LLP Chicago, Illinois June 30, 2010
